Citation Nr: 1735920	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  11-19 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for intervertebral disc disease status post spinal fusion (previously diagnosed as status post lower back surgery for stabilization of L4 to S-1) (back disability).

2. Entitlement to a total disability rating due to individual unemployability (TDIU) due to service-connected disabilities.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. MacDonald, Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from January 2004 to July 2008.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 decision of the St. Paul, Minnesota, Department of Veterans Affairs (VA) Regional Office (RO). The case has since been transferred to the Portland, Oregon RO. In April 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ). A transcript of this hearing is associated with the claims file.

These issues were previously before the Board in August 2014 and were remanded for further development. Specifically the Board requested a spinal VA examination, a neurological VA examination, and updated VA treatment records. The requested VA treatment records were obtained and uploaded to the Veteran's file in the Virtual VA system. Although the Veteran was not provided two separate VA examinations, the July 2015 examination covered both spinal and neurological symptoms. However, as will be discussed below, the July 2015 examination was not adequate and additional remand is required regarding the Veteran's claim for an increased rating for her back disability. See Stegall v. West, 11 Vet. App. 268 (1998); Barr v. Nicholson, 21 Vet. App. 303 (2007); Correia v. McDonald, 28 Vet. App. 158 (2016).

The issues of entitlement to an increased rating for service-connected back disability and entitlement to TDIU prior to July 19, 2011 on an extraschedular basis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected disabilities render her unable to follow a substantially gainful occupation.
CONCLUSION OF LAW

The criteria for TDIU have been met. 38 U.S.C. §§ 1155, 5103(a), 5107(b) (2014); 38 C.F.R. §§ 3.341, 4.16(a), 4.25 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Total disability ratings may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a). 

Additionally, 38 C.F.R. § 4.16(b) provides that all veterans who do not meet the schedular criteria for TDIU but are otherwise unable to secure and follow substantially gainful occupation by reason of service-connected disabilities shall be referred to the Director, Compensation and Pension Service, for consideration of an extra-schedular rating of unemployability.

Effective July 19, 2011, the Veteran was assigned a combined schedular rating of 80% for her service-connected anxiety disorder, migraine headaches, back, tinnitus, and residual scar disabilities, thereby meeting the schedular criteria for TDIU. As will be discussed, entitlement to TDIU effective July 19, 2011 is granted. Prior to this date, she did not meet the schedular criteria for TDIU. Accordingly, entitlement to TDIU on an extraschedular basis prior to July 19, 2011 is remanded to the AOJ, as will be discussed in the remand section below.

In this case, the Veteran graduated from high school and has completed work towards a bachelor degree in orthoptics (the study or treatment of disorders of vision). The evidence reflects the Veteran has worked throughout the period on appeal, alternatively as a home health aide and certified nursing assistant, varying from part-time to full-time basis. 

The Federal Circuit has held that 38 C.F.R. § 4.16(b) "does not require the veteran to show 100 percent unemployability in order to prove that he cannot 'follow substantially gainful occupation.'" Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001). Instead, "The use of the word 'substantially' suggests an intent to impart flexibility into a determination of the veteran's overall employability." Id. Additionally, employment "in a protected environment" is not sufficient to establish substantially gainful occupation. 38 C.F.R. § 4.16(a). Although the meaning of "employment in a protected environment" is not clear from the plain language of § 4.16, such employment frequently involves accommodations for the employee. See Cantrell v. Shulkin, 28 Vet. App. 382, 390-391 (2017).

Although the Veteran in this case maintained some degree of employment throughout the period on appeal, the evidence reflects she is unable to secure and follow substantially gainful occupation due to her service-connected disabilities.

During her April 2014 hearing testimony, the Veteran stated she initially wanted to become a certified nursing assistant. However, she found that she was unable to complete numerous physical requirements of the job, including lifting patients, due to her service-connected back disability. As a result of these limitations, she changed her education and work to focus on orthoptics because it was less physically demanding. However, even in her orthoptics specialty her supervisors needed to accommodate her physical limitations. In her July 2011 VA Form 9, the Veteran stated she also relied on her co-workers to complete the physical aspects of her job, reducing her ability to perform her job independently. In addition to her physical limitations, the Veteran testified that she had to miss numerous days of work due to her back pain, including as frequently as 30 days over a 12 month period. The Veteran's competent lay testimony describing the accommodations she required to maintain employment, as well as the frequency with which her service-connected disabilities caused her to miss work, suggest her employment may have been in a protected environment, or was otherwise not substantially gainful occupation.
Even more persuasively, in a May 2012 VA Vocational Rehabilitation evaluation, the reviewing certified rehabilitation counselor opined the Veteran's part-time employment as a home health aide and certified nursing assistant was "not considered suitable employment since it aggravates [her] service-connected disabilities" and was not sufficient to overcome her impairment to employability. Based on this evidence, and affording all benefit of the doubt to the Veteran, the Board is persuaded the Veteran's employment during the period on appeal does not constitute substantially gainful occupation. 

The evidence also supports the Veteran's contentions that her service-connected disabilities render her unable to complete her occupation. The medical records, including the reports from multiple VA examinations, confirm that the Veteran is unable to routinely lift heavy objects as a result of her service-connected back disability. For example, the most recent examiner, in July 2015, opined the Veteran's service-connected back disability meant she was "not well suited for labor-intensive employment." 

The July 2015 VA examiner continued to opine that the Veteran would be able to perform sedentary employment. However, her other service-connected disabilities, including her anxiety disorder, interfere with her ability to perform sedentary employment. Multiple VA examinations reflect the Veteran's anxiety disorder interferes with her memory and concentration, impairing her ability to maintain focus in a sedentary employment. In the May 2012 evaluation, the VA certified rehabilitation counselor opined the reduced concentration and memory due to the Veteran's service-connected mental health condition "presents significant barriers to obtaining and maintaining suitable employment." Therefore, the medical evidence reflects the Veteran's service-connected disabilities significantly impede her ability to maintain manual or sedentary employment.

Based on the foregoing, and affording all benefit of the doubt to the Veteran, she is unable to secure and follow substantially gainful occupation due to her service-connected disabilities, including her back disability. Accordingly, TDIU is granted effective July 19, 2011.

ORDER

Entitlement to TDIU is granted effective July 19, 2011, subject to the laws and regulations governing the award of monetary benefits.


REMAND

Increased Rating for Back Disability 

The Veteran is also seeking an increased rating for her service-connected back disability. In the August 2014 remand, the Board requested the Veteran be provided with a VA examination. Once a VA examination is provided, VA must ensure that exam is adequate. Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

The Veteran was provided with an examination in July 2015. This examiner indicated that the Veteran experienced pain on weight-bearing, but did not provide any description of the functional impairment resulting from this pain on weight-bearing. This is particularly relevant because the Veteran has frequently complained the pain in her back results in additional functional impairment while lifting, or while weight-bearing. See e.g. April 2014 hearing testimony. 

In order to comply with the requirements of 38 C.F.R. § 4.59, an adequate examination must permit an adjudicator to assess the effect of painful motion, including on weight-bearing. Correia v. McDonald, 28 Vet. App. 158, 165 (2016). Because the July 2015 VA examination did not provide any description of the effect of painful motion upon weight-bearing, this examination was not adequate in light of § 4.59 and Correia. Accordingly, remand is required to provide the Veteran with an adequate examination.





TDIU Prior to July 19, 2011

As discussed above, prior to July 19, 2011 the Veteran did not meet the schedular require for TDIU under 38 C.F.R. § 4.16(a). 38 C.F.R. § 4.16(b) provides that all veterans who do not meet the schedular criteria for TDIU but are otherwise unable to secure and follow substantially gainful occupation by reason of service-connected disabilities shall be referred to the Director, Compensation and Pension Service, for consideration of an extra-schedular rating of unemployability. The Board is prohibited from awarding extraschedular TDIU in the first instance. Wages v. McDonald, 27 Vet. App. 233 (2015). Accordingly, remand is required to refer consideration of extraschedular TDIU to the Director of Compensation and Pension.

Accordingly, the case is REMANDED for the following actions:

1. Obtain updated relevant VA treatment records from the VA Medical Center (VAMC) in Portland, Oregon since May 2016 and associate them with the claims file. 

2. After obtaining the updated records, schedule the Veteran for an examination to determine the current nature and severity of her service-connected back disability, to include any related neurological manifestations. The entire claims file should be made available to, and reviewed by, the examiner.

The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of the service-connected back disability. Any radiation of pain or other objective neurological findings should be set forth if identified.

In addition, the examiner should fully describe any functional impairment of the Veteran's back disability during active and passive motion, and in weight-bearing and nonweight-bearing conditions, including range of motion testing. If not feasible, the examiner should provide a full explanation as to why such testing is not possible (pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016)).

3. Thereafter, readjudicate the Veteran's claim for an increased rating for her back disability, considering all evidence of record. If the benefits sought remain denied, the Veteran should be provided with a Supplemental Statement of the Case and given an appropriate period of time to respond.
 
4. After re-adjudicating the Veteran's claim for an increased rating for her service-connected back disability, refer the portion of the appeal for the period prior to July 19, 2011 to the Director, Compensation and Pension Service, for extra-schedular consideration of a TDIU.

5. Thereafter, readjudicate the Veteran's claim for TDIU prior to July 19, 2011, considering all evidence of record. If the benefits sought remain denied, the Veteran should be provided with a Supplemental Statement of the Case and given an appropriate period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).




______________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


